As filed with the Securities and Exchange Commission on August 16, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CATERPILLAR INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State of Incorporation) 37-0602744 (IRS Employer Identification No.) dams Street Peoria, Illinois 61629 (Address of Principal Executive Offices) Solar Turbines Incorporated Savings and Investment Plan (Full Title of the Plan) James B. Buda Vice President, Secretary and Chief Legal Officer Caterpillar Inc. dams Street Peoria, Illinois 61629-7310 (309) 675-4429 (Name, Address and Telephone Number, Including Area Code, of Agent for Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock, par value $1.00 per share 8,000,000 shares(1) (1) Pursuant to Rule 416 under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement also covers an indeterminate amount of additional securities that may be issued under the Plan pursuant to the anti-dilution provisions of the Plan. (2) Estimated solely for the purposes of calculating the registration fee, computed pursuant to Rules 457(c) and (h) under the Securities Act on the basis of the average of the high and low sales prices of a share of Caterpillar Inc. Common Stock, as reported on the New York Stock Exchange - Composite Transactions System on August 12, 2010. Page 1 Part I EXPLANATORYNOTE This Registration Statement on Form S-8 is being filed to register an additional 8,000,000 shares of the Registrant’s Common Stock, par value $1.00 per share, to be issued pursuant to the Solar Turbines Incorporated Savings and Investment Plan (the “Plan”).In accordance with General InstructionE to FormS-8, the Registrant and the Plan hereby incorporate by reference the contents of the following Registration Statement previously filed by the Registrant and the Plan: · Registration Statement on Form S-8 (Registration No. 333-133275) filed April 13, 2006. Part II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 8.Exhibits. The following is a complete list of exhibits filed as a part of this Registration Statement: Exhibit No. Description Consent of PricewaterhouseCoopers LLP The Company will submit or has submitted the Plan and any amendment to the Plan to the Internal Revenue Service (the “IRS”) in a timely manner and has made or will make all changes required by the IRS in order to qualify the Plan under Section 401 of the Internal Revenue Code of 1986, as amended. Page 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Peoria, and the State of Illinois. CATERPILLAR INC. (Registrant) August 16, 2010 By: /s/James B. Buda James B. Buda, Secretary Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. August 16, 2010 /s/James W. Owens Chairman of the Board and Director (James W. Owens) August 16, 2010 /s/Douglas R. Oberhelman Chief Executive Officer and Director (Douglas R. Oberhelman) August 16, 2010 /s/Richard P. Lavin Group President (Richard P. Lavin) August 16, 2010 /s/Stu L. Levenick Group President (Stu L. Levenick) August 16, 2010 /s/Edward J. Rapp Group President and Chief Financial Officer (Edward J. Rapp) August 16, 2010 /s/Gerard R. Vittecoq Group President (Gerard R. Vittecoq) August 16, 2010 /s/Steven H. Wunning Group President (Steven H. Wunning) August 16, 2010 /s/Jananne A. Copeland Controller and Chief Accounting Officer (Jananne A. Copeland) Page 3 August 16, 2010 /s/W. Frank Blount Director (W. Frank Blount) August 16, 2010 /s/John R. Brazil Director (John R. Brazil) August 16, 2010 /s/Daniel M. Dickinson Director (Daniel M. Dickinson) August 16, 2010 /s/John T. Dillon Director (John T. Dillon) August 16, 2010 /s/Eugene V. Fife Director (Eugene V. Fife) August 16, 2010 /s/Gail D. Fosler Director (Gail D. Fosler) August 16, 2010 /s/Juan Gallardo Director (Juan Gallardo) August 16, 2010 /s/David R. Goode Director (David R. Goode) August 16, 2010 /s/Peter A. Magowan Director (Peter A. Magowan) August 16, 2010 /s/William A. Osborn Director (William A. Osborn) August 16, 2010 /s/Charles D. Powell Director (Charles D. Powell) August 16, 2010 /s/Edward B. Rust, Jr. Director (Edward B. Rust, Jr.) August 16, 2010 /s/Susan C. Schwab Director (Susan C. Schwab) August 16, 2010 /s/Joshua I. Smith Director (Joshua I. Smith) Page 4 Pursuant to the requirements of the Securities Act of 1933, as amended, the trustees (or other persons who administer the Plan) have duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto authorized, in the City of Peoria, the State of Illinois. SOLAR TURBINES INCORPORATED SAVINGS AND INVESTMENT PLAN August 16, 2010 By: /s/Jonathan D. Ginzel Name:Jonathan D. Ginzel Title:Plan Administrator Page 5 Exhibit Index Exhibit No. Description Consent of PricewaterhouseCoopers LLP Page 6
